Title: From Thomas Jefferson to Bernard Peyton, 28 August 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 28. 22.
At the time of writing my letter of the 16th I expected I was wrong as to the 330.D. and had I thought of looking to the preceding quarterly account, I should have seen that I was wrong however all is now right. I inclose you a check on the Farmer’s bank for 1059. D 66 c which please to recieve and place to my credit in your account. I shall within a few days have to draw on this deposit as well as on the fund of my tobacco, which will be enlarged by shipments of flour by the first tide, our wheat being actually in the mill and it’s grinding to commence tomorrow. I mention this as supplementary for  meeting the draughts I shall make and paying up your balance.I must ask the favor of you to send me 8 boxes of tin by the first waggon, as we are now waiting for it. also to send me by the first boat from mr Andrew Smith a box to contain 50. panes of glass 12. by 18. I. and 50 panes 12. I. square.affectionately yoursTh: Jefferson